Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This action is in response to the amendment filed on 10/14/2022. Claims 1-20 are presently pending.

The amended Specification fails to overcome the objections to the drawings and Specification raised in the preceding Office Action.

Definitions of DL and SAP, as offered by the Applicant, lack support in the Specification. Applicant has not provided any evidence that such definitions may have been widely used/ known before the effective filing of the invention.
 
Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been fully considered but they are not persuasive.

First, for clarity of record, Applicants in referred to the Interview Summary mailed on 10/13/2014. There is no indication of Examiner suggesting Applicant’s mere allegations were persuasive and overcome the prior art rejections of claims as presented. Examiner had offered further clarifying suggestions/ comments with respect to Fig. 4 (Zhang).

Second, Zhang in its entirety reads on Applicant’s claims as analyzed. The mere provision of specific paragraphs offered for Applicant’s convenience does not  disqualify Zhang’s disclosure and teachings as it pertains to the rejection.

Third, as was explained during the interview (see interview summary), with respect to Fig. 4, Zhang discloses:

[0047] FIG. 4 is a schematic diagram of an embodiment of an MPD 400 for signaling media content and/or static metadata information. Static metadata information may be obtained from an MPD and may not vary with encoded media content over time. Metadata information may comprise quality information and/or performance information of the media content, such as, minimum bandwidth, frame rate, audio sampling rate, and/or other bitrate information. MPD 400 may be communicated from an HTTP server (e.g., HTTP server 104 as described in FIG. 1) to a DASH client (e.g., DASH client 304 as described in FIG. 3) to provide information for requesting and/or obtaining media content and/or timed metadata information, for example, as described in steps 306-320 in FIG. 3. Timed metadata information may also be obtained from an MPD and may vary with encoded media content over time. In an embodiment, an HTTP server may generate an MPD 400 to provide and/or enable metadata signaling. The MPD 400 is a hierarchical data model. In accordance with ISO/IEC 23009-1, the MPD 400 may be referred to as a formalized description for a media presentation for the purpose of providing a streaming service. A media presentation, in turn, may be referred to as a collection of data that establishes a presentation or media content. In particular, the MPD 400 may define formats to announce HTTP URLs, or network addresses, for downloading segments of data content. In one embodiment, the MPD 400 may be an Extensible Markup Language (XML) document. The MPD 400 may comprise a plurality of URLs pointing to one or more HTTP servers for downloading segments of data and metadata information.

[0050] The Period 410, Adaptation Set 420, Representation 430, Segment 440, Sub-Representation 450, and Sub-Segment 460 elements may be used to reference various forms of data content. In an MPD, elements and attributes may be similar to those defined in XML 1.0, Fifth Edition, 2008, which is incorporated herein by reference as if reproduced in its entirety. Elements may be distinguished from attributes by uppercase first letters or camel-casing, as well as bold face, though bold face is removed herein. Each element may comprise one or more attributes, which may be properties that further define the element. Attributes may be distinguished by a proceeding `@` symbol. For instance, the Period 410 may comprise a "@ start" attribute that may specify when on a presentation timeline a period associated with the Period 410 begins.

[0051] As previously discussed, metadata information may also be referred to as timed-metadata information when the metadata information varies over time with an encoded media stream, and the terms may be used interchangeably throughout this disclosure. During a Period 410, one or more adaptation sets for metadata information may be available. For example, Table 1 comprises an embodiment of a list of adaptation sets for metadata information. For example, QualitySet, BitrateSet, and PowerSet may be adaptation sets that comprise timed metadata for quality, bitrate, and power consumption, respectively. An adaptation set name may generally describe a type of metadata information carried by the adaptation set. The adaptation set for metadata information may comprise a plurality of metadata representations. In one embodiment, a QualitySet may comprise a plurality of quality representations, which are described in Table 2. Alternatively, an adaptation set for metadata information may be a BitrateSet that comprises a plurality of bitrate representations or a PowerSet that comprises a plurality of power representations.

[0053] Table 3 is an embodiment of semantics of a QualityMetric element used as a descriptor in an adaptation set that comprises timed metadata for quality. A scheme for the quality representation may be indicated using a uniform resource name (URN) as a value of attribute @schemeldUri (e.g., urn:mpeg:dash:quality:2013). For instance, the value of @schemeldUri may be urn:mpeg:dash:quality:2013 and the value of @value may indicate a metric for a quality measurement (e.g., PSNR, MOS, or SSIM).

[0059] A media presentation may be contained in one or more files. A file may comprise the metadata for a whole presentation and may be formatted as described in ISO/IEC 14496-12 titled, "Information technology--Coding of audio-visual objects--Part 12: ISO base media file format," which is hereby incorporated by reference as if reproduced in its entirety. In one embodiment, the file may further comprise the media data for the presentation. An ISO-base media format file (BMFF) file may carry timed media information for a media presentation (e.g., a collection of media content) in a flexible and extensible format that may facilitate interchange, management, editing, and presentation of media content. Alternatively, a different file may comprise the media data for the presentation. A file may be an ISO file, an ISO-BMFF file, an image file, or other formats. For example, the media data may be a plurality of joint photographic expert group (JPEG) 2000 files. The file may comprise timing information, framing (e.g., position and size) information. The file may comprise media tracks (e.g., a video track, an audio track, and a caption track) and a metadata track. The tracks may be identified with a track identifier that uniquely identifies a track. The file may be structured as a sequence of objects and sub-objects (e.g., an object within another object). The objects may be referred to as container boxes. For example, a file may comprise a metadata box, a movie box, a movie fragment box, a media box, a segment box, a track reference box, a track fragment box, and a track run box. A media box may carry media data (e.g., video picture frames and/or audio) of a media presentation and a movie box may carry metadata of the presentation. A movie box may comprise a plurality of sub-boxes that carry metadata associated with the media data. For example, a movie box may comprise a video track box that carries descriptions of video data in the media box, an audio track box that carries descriptions of audio data in the media box, and a hint box that carries hints for streaming and/or playback of the video data and/or audio data. Additional details for a file and objects within the file may be as described in ISO/IEC 14496-12.
[0060] Timed metadata information may be stored and/or communicated using an ISO-BMFF framework and/or an ISO-BMFF box structure. For instance, timed metadata information may be implemented using a track within an ISO-BMFF framework. A timed metadata track may be contained in a different movie fragment than the media track it is associated with. A metadata track may comprise one or more samples, one or more track runs, one or more track fragments, and one or more movie fragments. Timed metadata information within the metadata track may be associated with media content within a media track using various levels of granularity including, but not limited to, a sample level, a track run level, a track fragment level, a movie fragment level, a group of consecutive movie fragments (e.g., a media sub-segment) level, or any other suitable level of granularity as would be appreciated by one of ordinary skill in the art upon viewing this disclosure. A media track may be divided into a plurality of movie fragments. Each of the media fragments may comprise one or more track fragments. A track fragment may comprise one or more track runs. A track run may comprise a plurality of consecutive samples. A sample may be an audio and/or video sample. Additional details for an ISO-BMFF framework may be as described in ISO/IEC 14496-12.

Further see syntax of Table 7 (¶ [57]) indicating a designated period for the presence of quality information.

Furthermore, Figs. 5-11 show quality representations (timed metadata) with distinct timing/ durations.

Examiner submits that Zhang reads on Applicant’s claim receitations as presented.


Specification

The disclosure is objected to because of the following minor informalities:

The acronym SAP appears in ¶¶ [75]-[76], and [84]-[86] without any indication as to what it stands for.

Appropriate correction is required.

Drawings

Figures 10 and 11 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “DL” (S1003, S1006, S1103, S1106). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., USPGPUB 2015/0026358 (hereinafter “Zhang”), in view of Denoual et al, WO 2018/069357 (hereinafter “Denoual”). Zhang and Denoual references were provided in the IDS of 11/17/2021.

Regarding claim 1, Zhang discloses a method of video coding (¶ [61]), the method comprising:
obtaining video data (e.g. obtaining media content, ¶ [47]);
creating, based on the video data, a timed metadata track indicating a segment bandwidth and comprising information of a plurality of aligned segments of a media adaptation set such that duration information and size information of each of the aligned segments are included in at least one metadata sample ( e.g. representations for media content segments using quality information. At step 1302, method 1300 may request an MPD (e.g., MPD 400 described in FIG. 4) that comprises instructions and/or information for downloading or receiving segments of data content and metadata information. At step 1304, method 1300 may receive the MPD. Method 1300 may parse the MPD and may determine that timed metadata information (e.g., quality information) is available. For instance, timed metadata information may be contained in one or more metadata representations. select the media segment by considering an available bandwidth, bitrates, a buffer size, and overall smoothness of streaming quality, ¶¶ [79]-[83]; e.g. when the adaptation sets are time aligned, the metadata representation may be multiplexed, ¶¶ [57], [65], Table 13);
switching to one of a plurality of representations of the video data (e.g. switch between Representations 430 to adapt to network conditions or other factors, ¶ [49]). 

Zhang is silent on:
switching to one of a plurality of representations of the video data based on whether the timed metadata track indicates at least an overflow to an input buffer per each of the plurality of representations; and
delivering the one of the plurality of representations to a client as a part of an event stream and based on at least one mode indicated in the event stream. 

However, Denoual discloses:
switching to one of a plurality of representations of the video data based on whether the timed metadata track indicates at least an overflow to an input buffer per each of the plurality of representations (pg. 26, In 25 to pg. 27, In 5; pg. 22, In 31-35);
and delivering the one of the plurality of representations to a client as a part of an event stream and based on at least one mode indicated in the event stream (pg. 26, In 25 to pg. 27, In 5).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zhang with Denoual’s teachings by including switching to one of a plurality of representations of the video data based on whether the timed metadata track indicates at least an overflow to an input buffer per each of the plurality of representations; and delivering the one of the plurality of representations to a client as a part of an event stream and based on at least one mode indicated in the event stream as taught by Denoual because the client iterates over the temporal segments of the media presentation reconsidering the selection of the media content component version depending on for example the available bandwidth, the filling rate of its media buffer (See Denoual pg. 26, In 15-17 for motivation).

The apparatus of claim 11 recites similar features as those of the method of claim 1, effectuated by the apparatus of Zhang (¶¶ [29]-[31]) comprising at least one memory configured to store computer program code (¶¶ [8], [39]); at least one processor configured to access the computer program code and operate as instructed by the computer program code (¶¶ [8], [39]), therefore, is rejected by the same analysis.

The computer program product of claim 20, recites similar features as those of the method of claim 1, effectuated by the same, therefore, is rejected by the same analysis.

Claims 2-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Denoual, further in view of "DASH Player's Application Events and Timed Metadata Processing Models and AP ls (Community Review)" by DASH Industry Forum (hereinafter “DASH”).   DASH reference was provided in the IDS of 11/17/2021.

Regarding claims 2, and 12, the system of Zhang and Denoual fail to teach determining whether the at least one mode is an on­receive mode. 

However, DASH discloses determining whether the at least one mode is an on-receive mode (pg. 16 and pg. 18).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zhang and Denoual with DASH’s teachings because the modification would provide the event/ timed metadata sample data to the Application as soon as it is detected by DASH Player (See DASH, pg. 18 for motivation). 

Regarding claims 3, and 13, the system of Zhang, Denoual, and DASH teaches determining, in a case where it is determined that the at least one mode is the on-receive mode, whether event message (emsg) information of the event stream indicate one or more of a first version emsg and a second version emsg (DASH: pg. 16 and pg. 18; pg. 6 and pg. 20).

Regarding claims 4, and 14, the system of Zhang, Denoual, and DASH teaches setting, in a case that the first version emsg is determined, presentation time information of an event of the event stream to zero in response to determining that at least one of a presentation time field and an event duration field of the event stream are zero (DASH: pg. 6-7, pg. 9-10, and pg. 20). 

Regarding claims 5, and 15, the system of Zhang, Denoual, and DASH teaches setting, in a case that the first version emsg is determined, message data of an event of the event stream to a predetermined message in response to determining that at least one of a presentation time field and an event duration field of the event stream are zero (DASH: pg. 6-7, pg. 9-10, and pg. 20). 

Regarding claims 6, and 16, the system of Zhang, Denoual, and DASH teaches setting, in a case that the first version emsg is determined, both presentation time information of an event of the event stream to zero and message data of an event of the event stream to a predetermined message in response to determining that at least one of a presentation time field and an event duration field of the event stream are zero (DASH: pg. 6-7, pg. 9-10, and pg. 20). 

Regarding claims 7, and 17, the system of Zhang, Denoual, and DASH teaches setting, in a case that the second version emsg is determined, presentation time information of an event of the event stream to zero in response to determining both that a presentation time field is equal to another presentation time and also that an event duration field is equal to zero (DASH: pg. 6-7, pg. 9-10, and pg. 20).

Regarding claims 8, and 18, the system of Zhang, Denoual, and DASH teaches setting, in a case that the second version emsg is determined, message data of an event of the event stream to a predetermined message in response to determining both that a presentation time field is equal to another presentation time and also that an event duration field is equal to zero (DASH: pg. 6-7, pg. 9-10, and pg. 20). 

Regarding claims 9, and 19, the system of Zhang, Denoual, and DASH teaches setting, in a case that the second version emsg is determined, both presentation time information of an event of the event stream to zero and also message data of an event of the event stream to a predetermined message in response to determining both that a presentation time field is equal to another presentation time and also that an event duration field is equal to zero (DASH: pg. 6-7, pg. 9-10, and pg. 20). 

Regarding claim 10, the system of Zhang, Denoual, and DASH teaches:
setting, in a case that the first version emsg is determined, both presentation time information of an event of the event stream to zero and message data of an event of the event stream to a predetermined message in response to determining that at least one of a presentation time field and an event duration field of the event stream are zero (DASH: pg. 6-7, pg. 9-10, and pg. 20); and
setting, in a case that the second version emsg is determined, both presentation time information of an event of the event stream to zero and also message data of an event of the event stream to a predetermined message in response to determining both that a presentation time field is equal to another presentation time and also that an event duration field is equal to zero (DASH: pg. 6-7, pg. 9-10, and pg. 20).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421